COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  SHANNON MARK DOUTHIT,



                                          Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-10-00164-CR
AN ORIGINAL PROCEEDING

IN MANDAMUS
MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
 
	Shannon Mark Douthit has filed a pro se petition for writ of mandamus requesting this Court
to order the Judge of the 394th Judicial District Court to grant his "Motion for Nunc Pro Tunc Order
to Set Aside Unauthorized Judgment of Conviction," and to hold a new punishment hearing.
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.
App. 2007).  An act is ministerial if it does not involve the exercise of any discretion.  State ex  rel.
Hill v.  Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex. Crim. App.  2001).  Based
on the petition and record provided, Relator has not demonstrated he is entitled to mandamus relief. 
See Tex. R. App. P. 52.8.  We therefore deny Relator's request.

						GUADALUPE RIVERA, Justice
July 7, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)